Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 06/23/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 03/23/2021 have been considered and approved by the examiner.

Specification
The disclosure is objected to because of the following informalities: please insert “now U.S. Patent No. 10,957,666,” after “October 2, 2018,” in para [0001].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “non-linear”, as recited in claims 1 and 14, is unclear with regard to how a plurality is non-linear. Is it the arrangement of the plurality? Is it by the spacing? Is it by some characteristic of an individual member of the plurality?
The limitation, “linear”, as recited in claims 2 and 14, is unclear because it suffers from the same ambiguity as the limitation “non-linear” noted above. Although these are opposites, there is not sufficient context to know in what sense the recited plurality is “linear”.
The limitation, “wherein some of the plurality of bumps overlap others of the plurality of bumps when viewed from an end along at least one axis”, as recited in claim 15, is  unclear with regard to how it further limit the parent claim. Is it not always possible to find a point of view for which this limitation is satisfied, so long as at least two bumps exist?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, and 18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Lee et al. (US 9219025 B1), Applicant’s submitted prior art.
 	Lee et al. teaches a semiconductor package comprising: 
a metal leadframe (200) having a first side and a second side, wherein the second side is opposed to the first side, the metal leadframe comprising: 
a first plurality of openings (216)  (see Figs. 2A-2E) extending partially into the leadframe from the first side, the first plurality of openings having a lateral width Wi, 
a second plurality of openings (212) (see Fig. 2A) extending partially into the leadframe from the second side, the second plurality of openings having a lateral width W2 that is greater than the width W1 (see Fig. 2D), wherein the first plurality of openings intersect the second plurality of openings to form a plurality of leads (218) (see Fig. 2D or 2E) on the leadframe, 
an insulating material (214) positioned in the second plurality of openings, wherein the insulating material (214) at least partially supports the plurality of leads (218), and a plurality of landing sites (208) on the first side of the leadframe between the first plurality of openings;
a plurality of bumps (i.e., 224 ‘solder bumps deposited on the pads of the flip-chip’) extending from the landing sites to a semiconductor die (see flip-chip 222); and 
a molding compounding (226) at least partially covering the plurality of bumps and the metal leadframe.
Regarding claim 13, the limitation, “wherein the insulating material substantially fills the second plurality of openings.” Is met by i.e., Fig. 2D.
Regarding claim 18, the limitation, “wherein the first plurality of openings and the second plurality of openings are aligned to fully separate portions of the leadframe” is met by col. 5, lines 17+.

Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Lee et al. fails to teach and/or suggest: 
(i) wherein each of the plurality of bumps is tapered away from the leadframe along a longitudinal axis of each of the plurality of bumps as claimed in claim 16; and 
(ii) wherein a depth D2 of the second plurality of openings is fifty to eighty percent of a depth D3 of the metal leadframe, wherein in D3 is a distance from the first side of the leadframe to the second side of the leadframe as claimed in claim 17.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816